DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-2 and 4-28 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated Jan. 26, 2022 has been entered and made of record.  In view of Applicant’s amendment for the title, the objection to the specification has been expressly withdrawn.

Allowable Subject Matter
	Claims 1-2 and 4-28 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, it is persuasive that “claim 1 has been amended to incorporate all of the subject matter of allowable claim 3 and some of the subject matter of intervening claim 2” (Remarks, p. 12).
Accordingly, the closest known prior art, i.e., Umemoto (US 2015/0301659 A1), Ahn et al. (US 2019/0019450 A1), Huh et al. (US 2021/0203056 A1), Ma et al. (US 2020/0285347 A1), Kim et al. (US 2018/0373372 A1), Azumi et al. (US 2014/0292683 A1), Kim et al. (US 2018/0348949 A1), and Arimoto et al. (US 2020/0381610 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “a high dielectric constant material having a higher dielectric constant than the base material”.
claims 2 and 4-21, they directly or indirectly depend from claim 1, and are allowed at least for the same reason above.
	As to claim 22, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “a high dielectric constant material having a higher dielectric constant than the base 10material”. 
As to claim 23-25, they directly or indirectly depend from claim 21, and are allowable at least for the same reason above.
As to claim 26, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “wherein the dielectric constant control layer overlaps the first sensing parts and the second sensing parts, and increases an amount of change in capacitance between the first sensing parts and the second sensing parts”.
As to claim 27-28, they directly or indirectly depend from claim 26, and are allowable at least for the same reason above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Feb. 20, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        


***